. 82 /.fl^r'dj.ce."
    *?




                 75uS-V-lAAn-K^A \^ \{\\-t>rs^ u^»-a 4W~f~
                  MlJ               ApJUO A/^v'lllKV. ^ di>^                       |S* • '                                       '
                          1                            —'



             ••^LFR0>-C3                 k)\jBRjr.
                 £00 ^ppyct e>\vi> •                                                           •'
                 ^fT.           'V7-A
                 •bJH ^0 ., rvjx "1 Q^SHo                                   . "• , :
                                                   •              •                            '                        •    '




                  \^ Nre^rAs -fo                   Wo7 «                                                           •'
                      '               U,r-^,D8o~o|                                        V                  •••!•.'•
                              ...     vajt- - 9)2-. 060 - 02L.

#        *
                                                                                 .^^y^.
                                                                             /ytsC^*zs/AJ~> /{jl* tCSV*. .




                                                       :•    •                " "'• iECFlVFDIM'••
                                                                               • COURT OF CRIMINAL APPEALS
                                                            •••:.-.                     • FEB 09 2015

                  '                                                                    Ahfl rWUtplLIUlg
                                                                                       <f"4UUII ^ffwoftn (f^d^rC'
                                                                                                         UUfc.i)ii\\




£            ^
             •''.''.                                                  . •



                 .'..•'                    •   •                                        .'•••••..                           •'